DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 02/05/2021. 
Claims 1-15 are pending in this application, with claims 1,8 and 14-15 being independent. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following 
a.	the phrase “transmitting/receiving” should be corrected to --- transmitting and receiving ---

Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 8 and 14-15 are objected to because of the following informalities:
In claim 8, line 1, the phrase “transmitting/receiving” should be corrected to --- transmitting and receiving ---
In claim 14, line 1, the phrase “transmitting/receiving” should be corrected to --- transmitting and receiving --- 
In claim 15, line 3, the phrase “transmitting/receiving” should be corrected to --- transmitting and receiving ---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is written as dependent to itself which is improper dependent form.
For the examination purpose, the claim 6 is considered as dependent claim to the claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106 Al, hereinafter referred to as “Zhang”) in view of ZHU (US 2020/0396735 Al, hereinafter referred to as “Zhu”).
	
Regarding claims 1,8 and 14-15, Zhang discloses an operating method of a base station (Zhang Fig.1 Ref:105c Para[0031] The base station) and a terminal (Zhang Fig.1 Ref:115a Para[0031] The terminal) for transmitting and receiving a synchronization signal (Zhang Fig.1 The base station and the terminal in a wireless communication), the operating method comprising: performing listen-before-talk (LBT) on a channel of a terminal in an unlicensed band (Zhang Fig.6 Ref:604 Para[0025,0065-66] The base station performs LBT); and in case that the LBT succeeds within a window duration (Zhang Fig.6 Ref:620 Para[0025,0065-66] The base station transmits SSBs when the channel is idle in the DMTC period (i.e. window duration)) for transmitting a synchronization signal block (SSB), transmitting the SSB to the terminal (Zhang Fig.6 Ref:620 Para[0066] The base station transmits SSB), wherein the window duration comprises at least one SSB burst length (Zhang Fig.6,9 Ref:620 Para[0065] The DMTC period contains multiple SSB bursts) that is repeated in a specific period (Zhang Fig.6,9 Ref:610 Para[0063,0065] The SSB burst is repeated in a slot (i.e. specific period)) and has the specific period as a length of time (Zhang Para[0045] The slot is 0.5ms (i.e. time length)).


Zhang does not explicitly disclose the SSB is transmitted at a specific time within a first SSB burst length of the at least one SSB burst length.
However, Zhu from the same field of invention discloses the SSB is transmitted at a specific time (Zhu Fig.1D,2 Para[0030,0050] The DRS signal (i.e. SSB) is sent at the target sending position (i.e. specific time) in the slot after channel detection is successful) within a first SSB burst length of the at least one SSB burst length (Zhu Fig.1D,2 Para[0045,0050] The transmission length of a DRS signal (i.e. SSB burst) has two symbols (i.e. length) within a slot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang to have the feature of “the SSB is transmitted at a specific time within a first SSB burst length of the at least one SSB burst length” as taught by Zhu. The suggestion/motivation would have been to reduce signal transmission latency caused by channel uncertainties (Zhu Para[0039]).

Specifically for claim 14, Zhang discloses a base station that includes a transceiver (Zhang Fig.5 Ref:510 The transceiver) and a processor (Zhang Fig.5 Ref:502 The processor).
Specifically for claim 15, Zhang discloses a terminal that includes a transceiver (Zhang Fig.5 Ref:410 The transceiver) and a processor (Zhang Fig.5 Ref:402 The processor).
Regarding claims 7 and 13, Zhang in view of Zhu discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang further discloses wherein the length of time of the window duration is a multiple of the specific period of the SSB burst length (Zhang Fig.6 Ref:610,620 Para[0063-64] The DMTC period contains multiple slots (i.e. specific period) and SSB bursts).



Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu and further in view of KO et al. (US 2021/0176687 Al, hereinafter referred to as “Ko”).

Regarding claims 2 and 9, Zhang in view of Zhu discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang in view of Zhu does not explicitly disclose wherein the SSB comprises information on the length of time of the window duration, information on the specific period of the SSB burst length, information indicating that the first SSB burst length is an nth SSB burst length of the at least one SSB burst length, and information on the specific time at which the SSB is transmitted within the first SSB burst length.
However, Ko from a similar field of invention discloses wherein the SSB comprises information on the length of time of the window duration, information on the specific period of the SSB burst length, information indicating that the first SSB burst length is an nth SSB burst length of the at least one SSB burst length, and information on the specific time at which the SSB is transmitted within the first SSB burst length (Ko Para[0308-309] The reference signal from the cell contains information for half-frame (i.e. window period), slot (i.e. specific period), SS/PBCH block index (i.e. nth position) and ofdm symbol position (i.e. specific time)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Zhu to have the feature of “wherein the SSB comprises information on the length of time of the window duration, information on the specific period of the SSB burst length, information indicating that the first SSB burst length is an nth SSB burst length of the at least one SSB burst length, and information on the specific time at which the SSB is transmitted within the first SSB burst length” as taught by Ko. The suggestion/motivation would have been to reduce synchronization signal block index decoding complexity (Ko Para[0018]).



Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu and further in view of Huang et al. (US 2020/0045696 Al, hereinafter referred to as “Huang”).

Regarding claims 3 and 10, Zhang in view of Zhu discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang in view of Zhu does not explicitly disclose after the LBT succeeds, transmitting a signal for allowing the base station to occupy the channel to the terminal until the first SSB burst length starts.
However, Huang from a similar field of invention discloses after the LBT succeeds, transmitting a signal for allowing the base station to occupy the channel to the terminal until the first SSB burst length starts (Huang Para[0234] The channel indicator (i.e. signal) is sent to the UE to indicate channel occupation time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Zhu to have the feature of “after the LBT succeeds, transmitting a signal for allowing the base station to occupy the channel to the terminal until the first SSB burst length starts” as taught by Huang. The suggestion/motivation would have been for power saving latency by providing slot format (Huang Para[0174]).

Regarding claim 4, Zhang in view of Zhu discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang in view of Zhu does not explicitly disclose wherein the signal for occupying the channel comprises at least one of a noise signal, a broadcasting signal, or a data signal.
However, Huang from a similar field of invention discloses wherein the signal for occupying the channel comprises at least one of a noise signal (Not given patentable weight due to non-selective option in the claim), a broadcasting signal (Huang Para[0235] The channel indicator is common signal (i.e. broadcast signal)), or a data signal (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Zhu to have the feature of “wherein the signal for occupying the channel comprises a broadcasting signal” as taught by Huang. The suggestion/motivation would have been for power saving latency by providing slot format (Huang Para[0174]).



Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu and further in view of Chen et al. (US 2020/0037230 Al, hereinafter referred to as “Chen”).

Regarding claims 5 and 11, Zhang in view of Zhu discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang in view of Zhu does not explicitly disclose after the LBT succeeds, transmitting, to the terminal, a reservation signal indicating that the base station is to occupy the channel from a point of time when the first SSB burst length starts.
However, Chen from a similar field of invention discloses after the LBT succeeds, transmitting, to the terminal, a reservation signal indicating that the base station is to occupy the channel from a point of time when the first SSB burst length starts (Chen Fig.11 Para[0092] The reservation signal is transmitted from the end of LBT success to the start of SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Zhu to have the feature of “after the LBT succeeds, transmitting, to the terminal, a reservation signal indicating that the base station is to occupy the channel from a point of time when the first SSB burst length starts” as taught by Chen. The suggestion/motivation would have been to provide increased SSB opportunities to overcome LBT result uncertainties (Chen Para[0009]).



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu, Chen and further in view of OUCHI et al. (US 2018/0220458 Al, hereinafter referred to as “Ouchi”).

Regarding claims 6 and 12, Zhang in view of Zhu and Chen discloses the methods, the base station and the terminal as explained above for Claim 1. Zhang in view of Zhu and Chen does not explicitly disclose wherein the reservation signal comprises identification information of the base station and information on the point of time when the first SSB burst length starts.
However, Ouchi from a similar field of invention discloses wherein the reservation signal comprises identification information of the base station and information on the point of time when the first SSB burst length starts (Ouchi Para[0093] The reservation signal used for time-frequency synchronization (i.e. SSB burst information) and Cell (i.e. base station) identification).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, Zhu and Chen to have the feature of “wherein the reservation signal comprises identification information of the base station and information on the point of time when the first SSB burst length starts” as taught by Ouchi. The suggestion/motivation would have been to improve transmission efficiency (Ouchi Para[0009]).


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0307061 to Huang (Fig.5B and associated paragraphs).
2.	U.S. Patent Application Publication No. 2021/0120508 to Liu (Fig.3 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2021/0153107 to Xu (Fig.9 and associated paragraphs).
4.	3GPP TSG-RAN WG1 Meeting #93 R1-1807225.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415